office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 clangley preno-134353-11 uilc date september to holly mccann chief excise_tax program small_business self-employed from stephanie bland senior technician reviewer branch passthroughs special industries subject separately_stated fees in nontaxable communication services this memorandum reconsiders one of the conclusions reached in a previous chief_counsel_advice cca201123028 issued on date this advice may not be used or cited as precedent issues whether separately_stated fees used in connection with providing only nontaxable communications_services such as bundled wireless service and long distance only service are taxable conclusions separately_stated fees used in connection with providing only nontaxable communications_services are not taxable background and facts in cca201123028 you identified a number of fees and charges collectively fees that are associated with providing communications_services we analyzed each fee individually and determined whether a particular fee was subject_to the excise_tax imposed on communications_services specifically we considered municipal charges public right-of-way user fees extended area service fees administrative charges preno-134353-11 regulatory programs charges and interstate primary carrier fees we concluded that all the fees were includible except the municipal charge public right-of-way user_fee you then asked us whether it made a difference whether the underlying service was for nontaxable service we took the position that if a fee was separately_stated it was not part of the nontaxable service and must be considered separately as was done in notice_2007_11 2007_1_cb_405 with the subscriber line charge slc according to the information we had it appeared that the fees could be used in connection with providing local-only service even if the underlying service was nontaxable therefore we concluded the fees were includible in the tax_base it is this conclusion that we now reconsider subsequent to issuing cca201123028 we received comments from providers of nontaxable communication services including bundled wireless providers and long distance only providers those providers described the fees in more detail and explained how such fees fit into their billing structure they also demonstrated how these fees were not similar to the slc and could not be used to provide services that are in connection with local-only service because the facts are different than those originally considered in cca201123028 we must reconsider your question of whether the taxability of the underlying service impacts whether a particular fee is includible in the tax_base in light of the revised facts law and analysis sec_4251 imposes a tax on amounts paid for communications_services defined in sec_4251 as local_telephone_service toll_telephone_service and teletypewriter_exchange_service sec_4251 provides that the tax is paid_by the customer sec_4291 provides that the tax is collected by the provider in notice_2006_50 2006_1_cb_1141 the internal_revenue_service irs determined that customers are only required to pay the sec_4251 tax for local-only service as relevant herein sec_4252 provides that local_telephone_service means the access to a local telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone stations constituting a part of such local telephone system and any facility or service provided in connection with a service described in above to be an amount_paid for communications service a fee must be paid for a taxable service generally speaking the irs considers amounts paid for local-only service to be subject_to the sec_4251 tax sec_4 of notice_2006_50 provides that taxpayers are no longer required to pay the sec_4251 tax for nontaxable service sec_3 of notice_2006_50 defines the term nontaxable service as long distance and bundled service that is not local-only service sec_4 of the notice directs that the sec_4251 tax is imposed on amounts paid for local-only service preno-134353-11 sec_3 of notice_2006_50 defines local-only service as l ocal telephone service as defined in sec_4252 provided under a plan that does not include long distance telephone service or that separately states the charge for local service on its bill to customers the term also includes services and facilities provided in connection with service described in the preceding sentence even though these services and facilities may also be used with long distance service see for example revrul_72_537 1972_2_cb_574 telephone amplifier revrul_73_171 1973_1_cb_445 automatic call distributing equipment and revrul_73_269 1973_1_cb_444 special telephone as a result if a fee is characterized as local_telephone_service or provides a service in connection with local-only service -- even if also used with nontaxable long distance service -- it is subject_to tax section b of notice_2007_11 2007_1_cb_405 provides that the slc sometimes called the federal access charge the customer or subscriber line charge or the interstate access charge is an amount_paid for local_telephone_service and thus taxable the notice relies on revrul_87_108 1987_2_cb_260 which states that the slc is a flat-rate monthly charge authorized by the fcc and charged by local telephone_companies for access to their local exchange facilities for interstate use by long-distance carriers and customers because the slc itself does not give customers the right to make long distance calls revrul_87_108 reasons that the slc is an amount_paid in connection with local_telephone_service thus the notice holds that the slc is subject_to the sec_4251 tax as an amount_paid for local_telephone_service in contrast section c of notice_2007_11 provides that the usf sometimes called the federal universal service fee or the universal connectivity fee is not an amount_paid for local-only service and thus is not taxable the usf is a mandatory contribution made to the fcc by providers that provide interstate and international telecommunications service to support various federal programs the notice reasons that the usf is charged to customers in connection with long distance service because it is paid_by providers that offer long distance service the tax treatment of fees depends on whether the fee is made in connection with local- only service as the facts state the fees charged by providers of nontaxable communications_services such as bundled wireless providers and long distance only providers are not used in connection with providing local-only service since fees would only be includible if they are used in connection with providing local-only service the fees in question are not includible in the tax_base therefore providers of nontaxable services are not required to collect and pay over tax on such fees we withdraw the advice set forth in cca201123028 to the extent it is inconsistent with this advice preno-134353-11 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call charles j langley jr at if you have any further questions
